Citation Nr: 0731606	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for traumatic myositis of the lumboparavertebral 
muscles (hereinafter the "back disability").  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for depression.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

4.  Entitlement to service connection for osteoarthritis of 
the right ankle with OCD lesion of the right talus 
(hereinafter the "right ankle disability").   


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, and a November 2001 
rating decision of the VA RO in San Juan, Puerto Rico.  

In June 2006, the Board affirmed two of the four claims at 
issue before the Board at that time, remanding issues three 
and fourth to the RO.  It appears that the RO has not had the 
opportunity to address these claims, and the appellant 
appealed this case to the U.S. Court of Appeals for Veterans 
Claims (Court).  In December 2006, the VA General Counsel and 
the appellant's representative filed a joint motion with the 
Court.  The Court approved the joint motion that month, 
vacating and remanding the Board's decision in this case. 

It appears that the RO may have addressed another claim by 
the veteran regarding an increased evaluation for his back 
disorder in January 2007 while the case was before the Court.  
It appears that the RO was not aware of the fact that this 
issue was before the Court. 


REMAND

In order to meet the requirements of the joint motion, the 
Board finds that additional examinations will be required.  
The veteran's representative has made such a request in 
written argument dated September 2007.       

Accordingly, the case is REMANDED for the following action:



1.  Regarding the issues of TDIU and 
service connection for a right ankle 
disability, the actions requested by the 
Board in June 2006 should be undertaken, 
if it is not already done so.

2.  The veteran should be examined by a VA 
psychiatrist to determine the nature and 
extent of his service-connected psychiatric 
disability.  The claims folder or the 
pertinent medical records contained therein 
must be reviewed by the examiner in 
conjunction with the examination.  The 
purpose of this evaluation is to determine 
the degree of disability associated with 
the veteran's psychiatric disability.  The 
examiner must assign a Global Assessment of 
Functioning score for each psychiatric 
disorder diagnosed which is consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed. 1994).  The physician must 
define the score assigned.  The basis for 
any conclusions should be explained, and 
any social and industrial impairment should 
be specifically noted.  The examiner is 
asked to note the problems associated with 
depression secondary to the back disorder 
and any other nonservice connected 
disorder, including the residuals of 
alcohol abuse, if possible

3.  The RO should arrange for a VA 
examination to determine the nature, extent 
and severity of the veteran's service-
connected traumatic myositis of the 
lumboparavertebral muscles.  The central 
purpose of this examination is to determine 
the functional limitations placed on the 
veteran by his service-connected traumatic 
myositis of the lumboparavertebral muscles.  
The claims folder or the pertinent medical 
records contained therein must be reviewed 
by the examiner in conjunction with the 
examination.  A copy of this REMAND must be 
reviewed by the examiner.  All necessary 
tests to distinguish between the service-
connected traumatic myositis of the 
lumboparavertebral muscles and nonservice-
connected back or neck disability (if any) 
must be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings and comment on 
the functional limitations, if any, caused 
by the veteran's service-connected back 
disability. 

The examiner should provide explicit 
responses to the following questions:  

(a) What are the manifestations of 
the service-connected traumatic 
myositis of the lumboparavertebral 
muscles, if any?

(b) The veteran has complaints of 
pain that he attributes to his 
service-connected back disability.  
In light of a review of the medical 
evidence of record, including the VA 
examinations already done in this 
case, the examiner must specifically 
comment on the presence or absence 
of any objective manifestation that 
would demonstrate functional 
impairment due to pain attributable 
solely to the service-connected 
traumatic myositis of the 
lumboparavertebral muscles.

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as the result of his 
service-connected traumatic myositis 
of the lumboparavertebral muscles?  
If so, the examiner should comment 
on the severity of his 
incoordination and the effect 
incoordination has on his ability to 
function.

(d)  As requested by the joint 
motion, does the veteran have 
intervertebral disc syndrome?

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


